DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-19 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Starr (US 6,206,991), Lachapelle (US 6,425,213), and Myhre (US 7,517,941).
Crook teaches a method of covering a roof structure (See Abstract), the method comprising:  selecting a roll (37,520) of shrink wrap material; cutting a required number of strips (33,35,233,235,270,272) from the roll, wherein the strips are of sufficient length to extend from one end of roof structure to an opposite end thereof; positioning the strips over the roof structure by attaching a leading edge of a strip to a first edge of the roof structure and attaching a trailing edge of the strip to a second edge of the roof structure which is opposite the first edge; applying multiple strips to the roof structure with overlapping portions between adjacent strips; applying adhesive tape to the overlapping portions such that the strips are assembled into a sheet (100,200,250,300); and using a heat gun to apply heat to the sheet such that shrinking occurs and a tight fit between the sheet and the roof structure is achieved (See Figures; [0022]-[0066]). Regarding the newly added limitations requiring heat application for shrinking the sheet and bringing it into tight conformity with a surface area of a built structure, the heating of the sheet of Crook causes the sheet to shrink and thereby conform tightly against the roof structure (See Figures; [0008]) which meets the claim.

Since Crook teaches a shrink wrap material but does not expressly disclose which types of films may be used to form such a material, one of ordinary skill in the art would look to other prior art references to determine which types of shrink wrap materials were conventionally used. Two such references are Myhre and Lachapelle. 
Myhre teaches that shrink films conventionally include low density polyethylene (LDPE) (See col. 1, line 1 to col. 5, line 20). Since the shrink film shrinks upon heating, it must inherently include at least some shrinking resins as claimed.
Lachapelle discloses a protective film (20), which can be provided as roofing strips (41,42,43) on a roof structure (See Figures), wherein the protective film may be formed of low density polyethylene (See col. 6, lines 57-61).
It would have been obvious to one of ordinary skill in the art at the time of invention to use a low density polyethylene film with shrinking resins as the material of Crook. Crook does not expressly disclose which types of shrink wrap material are used. Therefore one of ordinary skill in the art would look to other prior art references to fill in the gaps of the Crook reference and ascertain which types of shrink films were conventionally used in the art. Myhre teaches that shrink resins containing LDPE and shrink resins are well known and conventionally used, and Lachapelle teaches that LDPE materials are well known and conventionally used to protect building structures. Therefore it would have been obvious to one of ordinary skill in the art to use LDPE shrink film as the shrink film of Crook since LDPE shrink film was well known and conventionally used at the time of invention.  
In the method of Crook, the sheet may be attached to the roof structure with fasteners (See [0049]). Crook does not expressly disclose that the fasteners may be a length of batten attached to the roof structure.

It would have been obvious to one of ordinary skill in the art at the time of invention to use batten strips as a fastener for holding the sheet of Crook to the roof structure. Crook teaches that any suitable fastener may be used (See [0049]). Starr teaches that batten strips were known in the prior art as being suitable for fastening underlayment sheets (See Figures; col. 7, lines 9-46). As such, one of ordinary skill in the art would readily understand that “any appropriate fastening device” as taught by Crook would include batten strips. 
Regarding the particular placement of the batten strips in claims 22 and 23, such placement would have been a routine matter of design choice for one of ordinary skill in the art such that the use of a batten strip on eaves, fascia, rafters, walls, or any other portion of a building structure would have been obvious depending upon where it is desired to fasten the sheet.
Regarding claim 19, the roof structure of Crook is an existing roof structure.
Regarding claim 24, the sheet of Crook may have sides which cover sides of the roof structure (See Figures).


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Starr (US 6,206,991), Lachapelle (US 6,425,213), and Myhre (US 7,517,941) as applied to claim 18 above, and further in view of Bettencourt (US 2002/0095898).
Crook, Starr, Lachapelle, and Myhre combine to teach a method of covering a roof structure, as detailed above. In the method of Crook, the roof structure is an existing roof structure. 
Crook, Starr, Lachapelle, and Myhre do not expressly disclose placing a cover on an incomplete roof structure under construction.

It would have been obvious to one of ordinary skill in the art at the time of invention to use the method taught by the combination of Crook, Starr, Lachapelle, and Myhre to cover a roof frame under construction. Since it was known in the prior art that both existing roof structures and roof frames under construction could be damaged by storms and should be covered, the use of the method of Crook, Starr, Lachapelle, and Myhre to cover either structure would have been obvious to one of ordinary skill in the art at the time of invention. 

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crook (US 2005/0217202) in view of Starr (US 6,206,991), Lachapelle (US 6,425,213), Myhre (US 7,517,941), and Bettencourt (US 2002/0095898) as applied to claim 20 above, and further in view of Bletsos (US 2008/0060302).
Crook, Starr, Lachapelle, Myhre, and Bettencourt combine to teach a method of covering a roof structure, as detailed above. The roof structure may be framing which is under construction or an existing roof structure. 
Crook, Starr, Lachapelle, Myhre, and Bettencourt do not expressly disclose providing a film which has a heat reflecting surface and remains in the roof under cladding as a heat reflective layer.
Bletsos discloses materials which are useful for forming house wraps and roof linings on buildings under construction (See Abstract).  Such materials include composites which serve to reflect heat (See [0048]).  These materials can be used under roof cladding (See Figure 4A, [0059]).
It would have been obvious for one of ordinary skill in the art at the time of invention to use a heat reflective material in the method taught by Crook, Starr, Lachapelle, Myhre, and Bettencourt. The .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 18-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 9,822,536 (hereinafter ‘536) in view of (US 2005/0217202), Starr (US 6,206,991), Lachapelle (US 6,425,213), and Myhre (US 7,517,941). ‘536 teaches a nearly identical method to the instant claims. The instant claims require use of a batten for fastening a sheet, a low density polyethylene sheet with shrinking resins, and heating a shrink film sheet to cause the sheet to shrink and thereby conform tightly against a built structure, which are not expressly recited in the claims of ‘536. However these claims are not patentably distinct because the differences were known in the prior art and would have been obvious to one of ordinary skill in the art at the time of invention. The differences between the claims all would have been obvious to one of ordinary skill in the art at the time of invention, as detailed in the rejections above.

Response to Arguments
Applicant’s arguments, filed 12/07/2020, with respect to the rejection of claims 18-26 under 35 U.S.C. 112, first paragraph, have been fully considered and are persuasive. The claims have been amended such that all limitations are supported in the originally filed disclosure. This rejection is withdrawn.
Applicant's additional have been fully considered but are not persuasive. 

Applicant also argues that the prior art fails to teach or fairly suggest the step of “applying heat to the heat shrinkable film whereby the sheet or the assembly of lengths of the polymer material is brought into conformity with the portion of the surface area, wherein applying the heat shrinks the sheet or the assembly of lengths of the polymer material tight against the built structure, thereby providing the covers over the at least the portion of the surface area of the built structure.” Examiner respectfully disagrees because Crook teachings a step of heating a shrink film sheet, causing the sheet to shrink and thereby conform tightly against the roof structure (See Figures; [0008]) which meets the claim limitations.
Applicant argues that the Double Patenting rejection should be held in abeyance until the claims are otherwise found to be allowable. The Double Patenting rejection is still appropriate and is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CARSON GROSS/Primary Examiner, Art Unit 1746